DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities:
Claim 1 should have the word “and” placed between the last two claim elements.
Claims 10 and 13 uses the term “reclassified classified” (second-to-last claim element of Claim 10 and twice in Claim 13) and it would appear that this would need to be corrected to only read as “reclassified.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites, in the seventh element, the phrases “the first data of the plurality of health parameter data that was not removed or reclassified” and “the subset that was removed or reclassified.”  These phrases lack antecedent basis as no removing or reclassifying was done earlier in the claim (all that was done was to “identify” data to be removed or reclassified).
	The dependent claims are rejected based on their dependence from Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folland et al. (US 20180279916 A1)[hereinafter “Folland”] and Powch et al. (US 20160358504 A1)[hereinafter “Powch”].
Regarding Claim 1, Folland discloses a method of displaying workout data [Fig. 3 and Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”], comprising:
receiving data associated to a workout from at least one health parameter monitoring device having one or more biometric sensors and being associated to a user [Fig. 1 and Paragraph [0118] – “The system would recognize when the runner starts the training run through accelerometry data from the sensors 12 and start polling the sensors 12 and analyzing the data.”];
automatically identifying the second data as a subset of data to be removed from the data associated to the workout to create trimmed data [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”];
generating a workout depiction using the trimmed data [Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”]; and
providing the workout depiction to a display device for display thereat [Paragraph [0130] – “As an alternative, in situations in which the runner carries the portable electronic device 220 with them on the run, the system will transfer the particular kinematic information (via Bluetooth wireless transmission for example) to the software application where it will be indicated as a message/indicator on the screen for a predetermined duration as well as a vibration from the device's vibrator (if enabled).”].
	Folland fails to disclose that the data associated to the workout includes first data associated with a first time interval, second data associated with a second time interval following the first time interval, and third data associated with a third time interval following the second time interval; the trimmed data including both the first data and the third data and excluding the second data; and generating a workout depiction including both the subset of data and the trimmed data, the workout depiction displaying at least one time-series performance metric relating to the workout.
	However, Powch discloses separately identifying and displaying workout data that includes segments that do not correspond to the core workout period (i.e., warm-up and cool-down)[See Fig. 43A] and also that users sometimes take pauses/breaks in the workout [Paragraph [0231] – “throughout the course of the workout, the athlete 100 may be able to pause the workout to temporarily cease performance parameter information recording.”].  It would have been obvious to give a user the option to select whether to view all of the data from a total exercise period or to exclude warm-up, cool-down and pause/break data (Folland having the capability to identify to identify and remove such data) because doing so would have made the device more flexible in operation and would have allowed the user to view which data they prefer to see represented.  It would have been obvious to display both data depictions and to highlight the subset data (warm up and cool down classified data) when doing so in order for a user to be able to see the potential effects of their decision and to choose accordingly.

Regarding Claims 6 and 8, Folland discloses removing chaotic data from the data set in order to focus on less chaotic data occurring during an exercise run [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”], but fails to disclose that the subset of the data to be removed is identified based on a parameter of the data exceeding or falling below a threshold or that the subset of the data to be removed is identified based at least in part on an identified deviation of the subset of data from an average of the data associated to the workout being above a threshold.  However, the Examiner takes Official Notice that the normal distribution is a well-known statistical process in which deviations from the mean of samples are analyzed to determine whether particular data in data sets represent typical data points or whether they represent outlier data [See Normal distribution, Wikipedia, 9.28.2011 (document in file wrapper of parent application 15851202)].  It would have been obvious to evaluate whether the accelerometer data values are regular or chaotic by applying a normal distribution analysis to the gathered data [See Paragraph [0131], which discusses determination of pelvic velocity] and determining whether they fall within an expected standard deviation threshold because doing so would have been an effective manner of distinguishing a regular exercise pattern (actual running exercise) from a chaotic exercise pattern (warm-up, cool-down, or pause/break).

Regarding Claim 7, the combination of Folland and Powch would disclose that the subset of the data which are to be removed comprises data collected during a pause or break in the workout [Per the teaching of pauses/breaks in Paragraph [0231] of Powch], or comprises other data which is not directly related to the workout [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”].

Regarding Claim 9, Folland discloses that the workout depiction comprises at least one of: a map, chart, graph, and/or a plurality of performance metrics relating to the workout based on the trimmed data [Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”].

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folland et al. (US 20180279916 A1)[hereinafter “Folland”], Powch et al. (US 20160358504 A1)[hereinafter “Powch”], and Rottler et al. (US 20140278230 A1)[hereinafter “Rottler”].
Regarding Claim 2, Folland fails to disclose displaying a visual prompt on the display device via which the user can select whether to remove the subset of the data from the data associated to the workout, and receiving a selection from the user at the visual prompt.  However, Rottler discloses an exercise data gathering device which permits a user to determine whether to include or exclude smaller data sets from a larger total data set through use of a visual prompt [See Fig. 9 and Paragraph [0090] – “As shown in display screen 900, the current value of option 906 is "ON". Thus, the steps counted in each session mode may be included in the total number of counted steps of the ambient mode. If the user instead changes the value of option 906 to "OFF", the total number of counted steps of the ambient mode may include only steps counted in the ambient mode. As such, the total number of counted steps of the ambient mode may not include steps counted in any of the session modes performed during the ambient period of the ambient mode.”].  It would have been obvious to give a user to the option to select whether to view all of the data from a total exercise period or to exclude warm up and cool down data because doing so would have made the device more flexible in operation and would have allowed the user to view which data they prefer to see represented.

Regarding Claim 3, Powch discloses that the subset of data is highlighted in the workout depiction [See Fig. 43A].  It would have been obvious to highlight the subset data (warm-up, cool-down, and pause/break classified data) in order for a user to be able to see the potential effects of their display decision and to allow them to choose accordingly.

Regarding Claim 4, the combination of Folland and Rottler would disclose, upon user selection to continue to view the workout depiction including the trimmed data and excluding the subset of the data, storing the trimmed data and omitting to store the subset of data which was removed [Paragraph [0118] of Folland – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”].

Regarding Claim 5, the combination of Folland and Rottler would disclose, upon user selection to continue to view the workout depiction including the trimmed data and excluding the subset of the data, storing the subset of data with a label indicating that subset of data is excluded from the workout [Fig. 9 box 906 switched to “OFF”].  It also would have been obvious to apply a label to the graphical representation of Folland indicating this status so that a user is not confused about the data being viewed.

	Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folland et al. (US 20180279916 A1)[hereinafter “Folland”] and Rottler et al. (US 20140278230 A1)[hereinafter “Rottler”].
Regarding Claim 10, Folland discloses a non-transitory, computer readable medium comprising a plurality of instructions which are configured to, when executed, cause a processor [Paragraph [0107]] to:
receive a plurality of data associated to a workout performed by a user, the plurality of data being classified as corresponding to a particular type of workout activity, wherein the data associated to the workout includes first data collected during the particular type of workout activity [Fig. 1 and Paragraph [0118] – “The system would recognize when the runner starts the training run through accelerometry data from the sensors 12 and start polling the sensors 12 and analyzing the data.”] and second data collected during a pause or a break in the particular type of workout activity [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”];
process the plurality of data to identify that the second data does not correspond to the particular type of workout activity [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”];
generate a first workout depiction including the first data that remains classified as the particular type of workout and excluding the second data that was reclassified as the second type of activity [Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”]; and
provide the first workout depiction to a display device for display to the user [Paragraph [0130] – “As an alternative, in situations in which the runner carries the portable electronic device 220 with them on the run, the system will transfer the particular kinematic information (via Bluetooth wireless transmission for example) to the software application where it will be indicated as a message/indicator on the screen for a predetermined duration as well as a vibration from the device's vibrator (if enabled).”].
Folland fails to disclose prompting the user to select whether to reclassify the second data; and reclassifying the second data as a second type of activity that is different than the particular type of workout, in response to the user selecting to reclassify the second data.  However, Rottler discloses an exercise data gathering device which permits a user to classify smaller data sets from a larger total data set as to either be included or excluded in an exercise data analysis using a selectable icon [See Fig. 9 and Paragraph [0090] – “As shown in display screen 900, the current value of option 906 is "ON". Thus, the steps counted in each session mode may be included in the total number of counted steps of the ambient mode. If the user instead changes the value of option 906 to "OFF", the total number of counted steps of the ambient mode may include only steps counted in the ambient mode. As such, the total number of counted steps of the ambient mode may not include steps counted in any of the session modes performed during the ambient period of the ambient mode.”].  It would have been obvious to give a user to the option to select whether to view all of the data from a total exercise period or to exclude warm up and cool down classified data because doing so would have made the device more flexible in operation and would have allowed the user to view which data they prefer to see represented.

Regarding Claim 11, Folland discloses that the particular type of workout activity is one of running, walking, or cycling [running].

Regarding Claim 12, Folland discloses that the second type of activity is a pause or a break in the particular type of workout activity [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”].

Regarding Claim 13, Folland fails to disclose that the plurality of instructions are further configured to, when executed, cause the processor to provide a selectable icon to the display device that enables the user to select whether to view the first workout depiction (i) including the first data that remains classified as the first type of workout and excluding the second data that was reclassified as the second type of activity or (ii) including both the first data that remains classified as the first type of workout and the second data that was reclassified as the second type of activity.  However, Rottler discloses an exercise data gathering device which permits a user to classify smaller data sets from a larger total data set as to either be included or excluded in an exercise data analysis using a selectable icon [See Fig. 9 and Paragraph [0090] – “As shown in display screen 900, the current value of option 906 is "ON". Thus, the steps counted in each session mode may be included in the total number of counted steps of the ambient mode. If the user instead changes the value of option 906 to "OFF", the total number of counted steps of the ambient mode may include only steps counted in the ambient mode. As such, the total number of counted steps of the ambient mode may not include steps counted in any of the session modes performed during the ambient period of the ambient mode.”].  It would have been obvious to give a user to the option to select whether to view all of the data from a total exercise period or to exclude warm up and cool down classified data because doing so would have made the device more flexible in operation and would have allowed the user to view which data they prefer to see represented.

Regarding Claim 14, Folland discloses that the processor comprises a processor of a user device; the user device further comprises the display device configured to provide the display of the first workout depiction and enable user interaction; and the plurality of data is received from a plurality of health parameter monitoring devices having one or more biometric sensors associated therewith [Figs. 1 and 2].

Regarding Claim 15, Folland discloses removing chaotic data from the data set in order to focus on less chaotic data occurring during an exercise run [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”], but fails to disclose that the subset of the plurality of data is identified by: a technique to automatically identify whether a parameter of the data exceeds or falls below a threshold; or a technique to automatically identify whether a deviation of the subset of data from an average of the data is above a threshold.  However, the Examiner takes Official Notice that the normal distribution is a well-known statistical process in which deviations from the mean of samples are analyzed to determine whether particular data in data sets represent typical data points or whether they represent outlier data [See Normal distribution, Wikipedia, 9.28.2011 (document in file wrapper of parent application 15851202)].  It would have been obvious to evaluate whether the accelerometer data values are regular or chaotic by applying a normal distribution analysis to the gathered data [See Paragraph [0131], which discusses determination of pelvic velocity] and determining whether they fall within an expected standard deviation threshold because doing so would have been an effective manner of distinguishing a regular exercise pattern (actual running exercise) from a chaotic exercise pattern (warm-up/cool-down).

Regarding Claim 16, Folland discloses an apparatus for workout editing [Fig. 2], the apparatus comprising:
a transceiver apparatus configured to enable communication with at least one health parameter monitoring apparatus [Fig. 2 – processing unit 220.Paragraph [0109] – “The processing unit 200 may be connected to a mobile phone or other portable electronic device 220 via wireless enabling unit 218, which may for example set up a Bluetooth connection.”];
a user interface configured to provide an interactive display to a user [Paragraph [0111] – “In use, the user will download a software application to the portable electronic device 220 and will connect the processing unit 200 to the software application (for example via Bluetooth) and enter their personal variables to customize the feedback response to their profile.”];
a storage entity [Fig. 2 – storage 222.]; and
a processor configured to communicate to the storage entity and the at least one interface [Fig. 2 – processing unit 220.], the processor configured to execute at least one health-monitoring application output selector program thereon, the health-monitoring application output selector program comprising a plurality of instructions [Paragraph [0109] – “The portable electronic device 220 is provided with a software application which can process data accumulated during the physical activity and provide post-run and historical analysis, tips and information on the users form and technique.”Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”] which are configured to, when executed by the processor, cause the apparatus to:
receive a plurality of health parameter data associated to a workout from the at least one health parameter monitoring apparatus  [Fig. 1 and Paragraph [0118] – “The system would recognize when the runner starts the training run through accelerometry data from the sensors 12 and start polling the sensors 12 and analyzing the data.”] via the transceiver apparatus [Paragraph [0109] – “The processing unit 200 may be connected to a mobile phone or other portable electronic device 220 via wireless enabling unit 218, which may for example set up a Bluetooth connection.”], wherein the health parameter data includes first data associated with a first time interval and second data associated with a second time interval [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”];
automatically identify the second data as a subset of the plurality of health parameter data to be removed or reclassified in association with said workout [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”];
generate a first workout depiction [Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”] including the first data of the plurality of health parameter data that was not removed or reclassified and excluding the subset that was removed or reclassified [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”].
Folland fails to disclose generating a second workout depiction including both the remaining data that was not removed or reclassified and the subset that was removed or reclassified; and causing the user interface to simultaneously display the first workout depiction and the second workout depiction.  However, Rottler discloses an exercise data gathering device which permits a user to classify smaller data sets from a larger total data set as to either be included or excluded in an exercise data analysis [See Fig. 9 and Paragraph [0090] – “As shown in display screen 900, the current value of option 906 is "ON". Thus, the steps counted in each session mode may be included in the total number of counted steps of the ambient mode. If the user instead changes the value of option 906 to "OFF", the total number of counted steps of the ambient mode may include only steps counted in the ambient mode. As such, the total number of counted steps of the ambient mode may not include steps counted in any of the session modes performed during the ambient period of the ambient mode.”].  It would have been obvious to give a user the option to select whether to view all of the data from a total exercise period or to exclude warm up and cool down classified data because doing so would have made the device more flexible in operation and would have allowed the user to view which data they prefer to see represented.  It would have been obvious to display both data depictions when doing so in order for a user to be able to see the potential effects of their decision and to choose accordingly.

Regarding Claim 17, Folland discloses that the first workout depiction comprises at least one of a map indicative of a route traversed by the user, a graph indicative of at least one biometric parameter of the user over time [Paragraph [0129] – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”], and a plurality of performance metrics relating to the workout based on the remaining data that was not removed or reclassified.

Regarding Claim 18, the combination of Folland and Rottler would disclose that the plurality of instructions are further configured to, when executed by the processor, cause the apparatus to:
store at least one of the first workout depiction and the second workout depiction [Paragraph [0129] of Folland – “The stored data 320 after each ‘run’ (as recognized automatically by the system itself) can be transmitted to the software application for further analysis, graphical representation and the formulation of a score for each of the kinematic categories—indicating how close the particular ‘run’ has fared against the biomechanical standard. An overall ‘run score’ would also be calculated from the weighted average of the scores for kinematic categories.”]; and/or transmit at least one of the first workout depiction and the second workout depiction for storage at a remote server [Paragraph [0109] – “The software application may use cloud based storage 222 as a back-up repository for this accumulated data as well as a platform to share this data with other applications, devices or human coaches as selected/configurable by the user.”].

Regarding Claim 19, the combination of Folland and Rottler would disclose that the plurality of instructions are further configured to, when executed by the processor, cause the apparatus to: enable at least one of the first workout depiction and the second workout depiction to be published to a social media feed [Paragraph [0109] – “The software application may use cloud based storage 222 as a back-up repository for this accumulated data as well as a platform to share this data with other applications, devices or human coaches as selected/configurable by the user.”].

Regarding Claim 20, Folland discloses that the first data is associated with a particular type of workout activity and the second data is associated with a pause or a break in the particular type of workout activity [Paragraph [0118] – “There are allowances built in to allow the relatively chaotic data from the ‘warm-up’ and ‘cool-down’ periods to be filtered out so that any unnecessary or premature feedback is not given to the runner. Once the system detects that the runner is in a natural running motion, the sensor data is imputted, step 302, and the systematic interpretation of sensor data starts.”].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10926137 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 read on the broader instant claims.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10926137 B2 in view of Folland et al. (US 20180279916 A1)[hereinafter “Folland”].
Regarding Claim 11, Folland discloses running as a type of workout activity [Paragraph [0129]].  It would have been obvious to analyze such a workout activity in order to inform a user as to their workout performance.
Regarding Claim 12, Folland discloses trimming out pauses or breaks in workout activity [Paragraph [0118], warm-up and cool-down].  It would have been obvious to trim out such data as it is not pertinent to the actual workout data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865